In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Incorporated Village of Port Jefferson, dated July 20, 1999, which approved a site plan application filed by the intervenor, the petitioner appeals from a *504judgment of the Supreme Court, Suffolk County (Cohalan, J.), dated June 6, 2000, which dismissed the proceeding on the ground that it lacked standing.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly concluded that the petitioner failed to establish that it or any of its members had standing to bring the proceeding (see, Society of Plastics Indus. v County of Suffolk, 77 NY2d 761; Matter of Sun-Brite Car Wash v Board of Zoning & Appeals, 69 NY2d 406, 413; Matter of Long Is. Pine Barrens Socy. v Town of Islip, 261 AD2d 474). In light of this determination, the Supreme Court correctly dismissed the proceeding.
The petitioner’s remaining contentions are without merit. O’Brien, J. P., Krausman, Smith and Adams, JJ., concur.